Citation Nr: 0711330	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for low back strain for the period from July 9, 2003 
to November 12, 2004.

2.  Entitlement to an increased evaluation in excess of 40 
percent for low back strain with degenerative disc disease 
for the period commencing on November 13, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran an 
increased evaluation, from 10 percent to 20 percent, for low 
back strain, effective from July 9, 2003 (the date he filed 
his claim for a rating increase).  During the course of the 
appeal, an April 2006 rating decision recharacterized the 
disability as low back strain with degenerative disc disease 
and assigned a 40 percent evaluation, effective November 13, 
2004.  The veteran now continues his appeal for a rating 
increase.


FINDINGS OF FACT

1.  For the period from July 9, 2003 to November 12, 2004, 
the veteran's low back strain more resulted in manifestations 
which more nearly approximate severe limitation of motion.

2.  For the period commencing on November 13, 2004, the 
veteran's low back strain with degenerative disc disease is 
manifested by subjective complaints of persistent low back 
pain, with pain on use, and motion limited to 20 degrees on 
forward flexion secondary to onset of pain, and clinical 
findings of tenderness on palpation of his lumbosacral 
musculature.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for low back strain for 
the period from July 9, 2003 to November 12, 2004 have been 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002). 

2.  The criteria for an evaluation in excess of 40 percent 
for low back strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2003) and 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's application to reopen his claim for a rating 
increase for a low back disability was received on July 9, 
2003.  He was notified of the provisions of the VCAA in 
correspondence dated in August 2003.  The rating decision on 
appeal was rendered in February 2004.  Thereafter, the 
veteran was further notified of the provisions of the VCAA in 
correspondence dated in October 2004.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records showing the state 
of his low back disability for the period from December 2002 
to September 2005 have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as it pertained to claims for rating increases and 
earlier effective dates.  Accordingly, the claims file shows 
that the veteran had been duly informed of the VCAA in 
correspondence dated in March 2006, April 2006, and December 
2006, in a manner which complied with the Court's opinion in 
Dingess.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent laws and regulations:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

During the course of this appeal, specifically, on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  If the application of the revised regulation results 
in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 7-2003 (November 19, 2003).  

Prior to September 26, 2003, a 20 percent evaluation was 
warranted for lumbar strain where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or where there was evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, or a unilateral loss 
of lateral spine motion in the standing position.  A 
40 percent evaluation, under those same regulations, required 
demonstrated evidence of severe limitation of motion of the 
lumbar spine, or evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
with some of the aforementioned characteristics accompanied 
by abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).  

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation under the old and revised 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5289 
(2002) and 5235 to 5243 (2006).  

Intervertebral disc syndrome may be rated based on 
incapacitating episodes.  With incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, a 60 percent evaluation is warranted.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), 5243 (2006).  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a. 

Alternatively, intervertebral disc syndrome can be evaluated 
by combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using the criteria for the 
most appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) and General Formula for Diseases and Injuries of the 
Spine, Note (1) (effective September 26, 2003).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, service 
medical records, private medical records, VA examination 
reports, and a lay statement.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a chronic low back disability has been 
in effect since August 1946.  On July 9, 2003, the veteran 
filed his claim for rating in excess of 10 percent for his 
low back disability.  

Upon review of the evidence, the Board finds that the 
evidence more nearly approximates a finding of severe 
limitation of motion of the lumbar spine since the date of 
the claim for increase.

In this regard, an August 25, 2003 VA examination report 
shows that the veteran complained of constant low back pain 
with occasional radiating pain down his right lower extremity 
to his knee, aggravated by bending, performing heavy lifting, 
and walking for over 20 minutes.  On examination, the veteran 
had no difficulty undressing himself and was able to walk 
without a limp.  He was able to walk on his toes and heels.  
No spasm or tenderness of his lumbar spine was noted.  He was 
able to forward flex his lumbar spine to 45 degrees, backward 
extend it to 15 degrees, and laterally flex it to 10 degrees, 
bilaterally.  Pain was reported on lateral flexion to the 
right.  Straight leg raising was to 70 degrees, bilaterally.  
The diagnosis was low back strain.

Similarly, a private medical report dated in April 30, 2004 
shows that the veteran was treated for complaints of 
persistent low back pain without any significant leg pain or 
associated bladder and bowel control problems.  Examination 
revealed tenderness on palpation along the posterior aspect 
of his lumbosacral spine with significantly decreased range 
of motion, and sciatic notch discomfort on the left side.  

Based on the objective findings described above, as well as 
his subjective complaints of pain and functional loss, and 
after resolving all doubt in favor of the veteran, the Board 
finds that the veteran's disability more nearly approximates 
severe limitation of motion.  38 C.F.R. §§ 4.3, 4.7; see also 
DeLuca, supra.  Thus, a 40 percent evaluation is warranted 
since the date of the claim for increase.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

However, an evaluation in excess of 40 percent is not 
warranted for either period during the appeal.  First, there 
is no evidence of ankylosis, thus a 50 percent evaluation for 
unfavorable ankylosis is not warranted.  Diagnostic Codes 
5289 (2003), 5235-5243 (2006).

Second, to warrant an evaluation of 60 percent based on 
intervertebral disc syndrome, the evidence must show 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Third, an increased 
rating could be warranted if there is separately compensable 
neurological disability.  Such is not shown by the evidence.  

The Board notes that a private MRI study conducted in 
December 2002 shows, in pertinent part, that there was severe 
arthritic changes throughout the veteran's lumbar spine with 
disc degeneration and facet arthritis, with spinal canal and 
multilevel foraminal stenosis present throughout the L2-L3, 
L3-L4 and L4-L5, and L5-S1 vertebrae, with loss of lumbar 
vertebral body height.  The examination also revealed severe 
disc space narrowing, projecting osteophytes, and bulging 
discs, with encroachment upon the foraminal nerve roots 
affecting some of these levels.

On the August 25, 2003 VA examination report, the veteran 
complained of constant low back pain with occasional 
radiating pain down his right lower extremity to his knee, 
aggravated by bending, performing heavy lifting, and walking 
for over 20 minutes.  No paresthesias were reported.  The 
veteran was a retiree who was able to perform the activities 
of daily living and did not require the use of assistive 
devices.  He had no history of low back surgery.  The report 
referred to the December 2002 MRI study, and also to a 
November 2002 X-ray report showing severe degenerative 
changes throughout his lumbar spine with left lumbar and 
right thoracolumbar scoliosis.  On examination, the veteran 
had no difficulty undressing himself and was able to walk 
without a limp.  He was able to walk on his toes and heels.  

A private medical report dated in April 30, 2004 shows that 
the veteran was treated for complaints of persistent low back 
pain without any significant leg pain or associated bladder 
and bowel control problems.  Neurological and motor strength 
testing was normal.  Straight leg raising was negative except 
for reproduction of lower back pain on the right.  The 
examining physician did not detect any myelopathy or 
radiculopathy.

In a September 2003 lay witness statement, the veteran's 
friend, Mr. S.K., reported that he knew the veteran 
personally and observed that he experienced increased 
problems with his back, including episodes of back pain and a 
decrease in his level of physical activity, during the course 
of the past five years.

The report of a November 13, 2004 VA examination shows that 
the veteran reported experiencing intense low back pain, with 
pain radiating down his right lower extremity, which was 
aggravated by prolonged sitting, standing, and walking.  
Walking was limited to no more than 10 minutes due to onset 
of low back pain.  No numbness of the lower extremities or 
neurologic impairment of bladder or bowel function was 
reported.  He occasionally used a cane to support himself 
when walking.  The veteran was deemed by the examining 
physician to be independent in his activities of daily 
living.  The veteran did not report experiencing any 
additional limitation of use during symptomatic flare-ups or 
following repetitive use.  Objective neurological examination 
revealed motor muscle strength of 5/5 in the lower 
extremities, bilaterally, with grossly intact sensation, with 
+1 deep tendon reflexes at the knees, bilaterally, but absent 
in the ankles, bilaterally.  His gait was normal without 
assistive devices.  The impression was lumbar degenerative 
disc disease, lumbar facet joint disease, multilevel lumbar 
foraminal stenosis, and scoliosis.

The report of a January 22, 2005 VA examination mentioned 
lumbar radiculopathy.  However, a July 2005 notation added to 
the report indicated that "Per Dr. A. no radiculopathy 
shown."

The report of a September 13, 2005 VA examination shows that 
the veteran presented with complaints of slightly increased 
low back pain as compared to the prior VA examination of 
November 2004, but otherwise with no change in pain location 
or intensity.  The veteran continued to experience radiating 
pain down his right lower extremity and was unable to walk 
for more than 10 minutes, limited by low back pain.  He also 
reported increasing low back pain following repetitive use 
and during flare-ups.  He continued to be independent in his 
activities of daily living.  He did not recall experiencing 
any incapacitating episodes of low back pain during the prior 
12-month period.  Neurological examination revealed motor 
muscle strength of 5/5 in the lower extremities, bilaterally, 
with grossly intact sensation, with +1 deep tendon reflexes 
at the knees, bilaterally, but absent in the ankles, 
bilaterally.  The examiner commented that the aging process 
contributed to the veteran's increased low back symptoms.

Applying the findings presented in the medical evidence 
discussed above to the rating criteria for rating low back 
disabilities, the Board finds that an evaluation in excess of 
40 percent is not warranted.  There is no evidence of 
incapacitating episodes in the evidence, and such was 
specifically denied by the veteran during the September 2005 
VA examination.  

Moreover, there is no evidence of separately compensable 
neurological disability.  Although the veteran has complained 
of radiating pain, neurological examinations have shown 
intact sensation and full motor function.  Thus, a separate 
rating for incomplete paralysis of the lower extremities is 
not shown.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520-
8530. 

As a final matter, there is no evidence of an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization associated with the veteran's service-
connected low back strain and degenerative disc disease, as 
to render impractical the application of the regular 
schedular standards.  Thus, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

An evaluation of 40 percent for low back strain for the 
period from July 9, 2003 to November 12, 2004 is granted.

An evaluation in excess of 40 percent for the low back 
condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


